Citation Nr: 1339351	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a collarbone injury.

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a chest injury, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He also served in the Army National Guard from December 1965 to February 1976 with periods of active duty for training (ACDUTRA), to include from July 20, 1975 to August 3, 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The merits of the issues are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a collarbone injury, a neck injury, and a chest injury were denied in an unappealed rating decision dated in March 2002. 

2.  Evidence associated with the claims file since the unappealed March 2002 rating decision include relevant service department records that were in existence at the time of the March 2002 rating decision, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information. 


CONCLUSIONS OF LAW

1.  The criteria to reconsider the Veteran's claim of entitlement to service connection for residuals of a collarbone injury have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013). 

2.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a neck disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013). 

3.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for residuals of a chest injury, to include arthritis, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by finding reconsideration of the issues of entitlement to service connection for residuals of a collarbone injury, a neck injury, and a chest injury is warranted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claims of entitlement to service connection are premised on an injury he contends occurred during a period of ACDUTRA during his time in the Army National Guard.  Specifically, the Veteran indicates in August 1975, he was on the hatch of a vehicle during a training exercise and injured his collarbone, neck, and chest when the vehicle unexpectedly hit a ditch.  He further contends he was treated on the field and later at the Army Hospital.

These claims were previously denied in a March 2002 rating decision because records of his ACDUTRA medical treatment were not obtained and there were no current disabilities shown.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof, and the RO's March 2002 rating decision is final.  38 U.S.C.A. § 7105.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Alternatively, if VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

At the time of the March 2002 rating decision, the evidence of record did not include the Veteran's Army National Guard treatment or personnel records, to include any line of duty determinations.  Since that time, the records confirming the Veteran was on ACDUTRA from July 20, 1975 to August 3, 1975 were obtained.  According to a July 1975 line of duty determination, the Veteran experienced a chest injury, to include a bruised sternum, in the line of duty after the vehicle he was riding in on the field hit a bump.  He was referred to Darnall Army Hospital for x-rays and treatment.  The record also contains two lay statements from fellow servicemen who further indicate witnessing the injury to the Veteran.  The new evidence further includes private and VA treatment records noting treatment of the chest, neck, and shoulder, to include a reported history of a torn rotator cuff.  

The evidence of record at the time of the March 2002 prior denial did not include service records that were relevant to the issues denied therein.  The missing service records demonstrate the Veteran incurred an injury during a period of ACDUTRA in the line of duty.  The Veteran claims that he incurred a chest injury, a collarbone injury, and a neck injury as a result of the July 1975 incident, which is now objectively confirmed by service records that were not in the evidence of record at the time of the March 2002 denial.  These service records, to include the July 1975 line of duty determination, were in existence at the time of the March 2002 rating decision, but were not considered therein.  Further, these service records, to include the July 1975 line of duty determination, constitute relevant, official service department records.  These records existed at the time of the RO's March 2002 denial of the Veteran's original claim and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claims for service connection for residuals of a chest injury, a collarbone injury, and a neck injury, is warranted.  38 C.F.R. § 3.156(c).  



ORDER

Reconsideration of the Veteran's claim denied in March 2002, for entitlement to service connection for residuals of a collarbone injury is warranted, and the appeal is granted to this extent only.

Reconsideration of the Veteran's claim denied in March 2002, for entitlement to service connection for a neck disorder is warranted, and the appeal is granted to this extent only.

Reconsideration of the Veteran's claim denied in March 2002, for entitlement to service connection for residuals of a chest injury, to include arthritis, is warranted, and the appeal is granted to this extent only.


REMAND

The RO should obtain any and all missing VA or private treatment records pertinent to these claims, to include the medical records associated with the Veteran's 1998 Worker's Compensation claim.  Moreover, a VA examination is necessary to ascertain whether the Veteran's current collarbone, neck, and chest diagnoses are related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt obtain VA outpatient treatment records from July 2007 to the present.  The RO must contact the relevant agency or agencies to obtain any and all evidence used in connection with any filed Worker's Compensation claim from 1998 to 2003.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all records are obtained to the extent available, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed collarbone, neck, or chest disorder, to include arthritis, are related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on the clinical examination and appropriate diagnostic tests, the evidence of record, and with consideration of the Veteran's statements, the examiner must provide opinions as to whether currently or previously diagnosed collarbone injury, chest injury, or neck injury is related to his military service, to include as due to motor vehicle accident in July 1975. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for residuals of a chest injury, a collarbone injury, and a neck injury originally denied in March 2002, must be reconsidered.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


